t c summary opinion united_states tax_court reynard campbell petitioner v commissioner of internal revenue respondent docket no 18402-06s filed date reynard campbell pro_se shannon edelstone for respondent wherry judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1all subsequent section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for respondent also determined a dollar_figure accuracy-related_penalty under sec_6662 after concessions the issues now before the court are whether petitioner is entitled to additional deductions claimed on schedule c profit or loss from business for business_gifts contract labor automobile insurance meals and entertainment travel legal fees and car and truck expenses whether petitioner is entitled to additional deductions claimed on schedule e supplemental income and loss for repairs to two multi-unit dwellings used as rental properties and rilea automobile and travel_expenses and legal and professional fees whether petitioner is required to capitalize certain expenditures relating to and rilea and whether petitioner is liable for an accuracy-related_penalty under sec_6662 2the two rental properties are located pincite and rilea way in oakland california 3in addition respondent made two computational adjustments that resulted from adjustments to petitioner’s gross and net incomes--one computational adjustment relates to petitioner’s itemized_deductions and the other to his self-employment taxes those computational adjustments will be resolved in the rule computation that the court will direct in accordance with this opinion background some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in california petitioner reynard campbell is very industrious he is a certified_public_accountant c p a in he was employed by bay area rapid transit bart in addition he maintained his own auditing and accounting business with respect to which he reported a schedule c loss of dollar_figure on his form_1040 u s individual_income_tax_return for the tax_year he also reported a schedule e loss of dollar_figure relating to and rilea way on date respondent issued a notice_of_deficiency principally disallowing many of petitioner’s claimed schedule c and schedule e deductions petitioner filed a timely petition with this court on date a trial was held on may and in san francisco california at trial petitioner introduced exhibits including all joint exhibits many of which included multiple pages these 4petitioner calculated that loss by subtracting dollar_figure in reported business_expenses from dollar_figure in reported business income 5petitioner calculated that loss by subtracting dollar_figure in expenses from dollar_figure in rents received documents established that many expenses were incurred and paid however they frequently failed to demonstrate that the expenses were deductible business_expenses rather than nondeductible personal expenses or they did not contain the detailed contemporaneous information necessary to satisfy the heightened substantiation requirements of sec_274 discussion i burden_of_proof the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on a factual issue that affects the taxpayer’s tax_liability may shift to the commissioner where the taxpayer introduces credible_evidence with respect to such issue petitioner argues that the burden_of_proof shifts to respondent because petitioner has produced credible_evidence to substantiate his expenses and because he attended an office interview and appeals because petitioner has not complied with the requirements to substantiate the remaining disallowed expenses and has not maintained all required records regarding those expenses that argument is unpersuasive consequently the burden_of_proof remains on petitioner ii general deduction rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs generally the court may allow for the deduction of a claimed expense even where the taxpayer is unable to fully substantiate it provided the court possesses an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily if it so chooses against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite iii deductibility of expenses relating to petitioner’s schedule c and schedule e businesses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 certain business_expenses described in sec_274 are subject_to strict substantiation rules that supersede the cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct expenses to which sec_274 applies the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language a expenses not subject_to sec_274 contract labor petitioner argues that he is entitled to deduct contract labor expenses in addition to the dollar_figure respondent conceded on brief after this concession dollar_figure remains in dispute this amount appears to be comprised of dollar_figure that petitioner paid his then girlfriend joyce jones ms jones who is now his wife in date for office help and dollar_figure that petitioner paid ling t lin ms lin in date purportedly to reimburse her for providing a contract employee of petitioner’s named ethel lu ms lu with lodging while ms lu was working on an audit for petitioner in date petitioner has provided copies of canceled checks evidencing those payments both of which reflect notations that they were for contract labor nevertheless as explained below petitioner has failed to carry his burden of substantiating at least one of those claimed business_expenses at trial petitioner testified that ms jones would assist me in my business and you know just doing things and which i did not pay her for so from time to time i would just simply give her a gift the record also contains copies of two canceled checks for dollar_figure and dollar_figure made payable to ms jones for bg which is short for business_gifts ms jones did not testify at trial although petitioner paid ms jones dollar_figure on date the purpose of that payment is unclear no evidence was introduced at trial that ms jones included the dollar_figure in her gross_income moreover even if it was a nontaxable business gift to ms jones it would not be deductible to the extent that it exceeded the maximum allowable gift limitation of dollar_figure see sec_274 as a result petitioner has failed to satisfy his burden of proving that the payment was income to ms jones and a deductible business_expense for him the precise reason for petitioner’s dollar_figure payment to ms lin in date is similarly opaque the record contains a copy of a canceled dollar_figure check from ms lu to ms lin dated date dollar_figure of which was for rent also of record are a note from ms lu to petitioner dated date in which ms lu requested that petitioner reimburse her for the dollar_figure that she had paid ms lin the previous year and a letter from ms lin to petitioner dated date informing petitioner that ms lu had paid ms lin dollar_figure and asking petitioner to reimburse ms lu for that expense for reasons unknown petitioner then paid ms lin dollar_figure in date thus even accepting arguendo as the court does that petitioner had agreed to reimburse ms lu for her living_expenses and that such reimbursement would have been an ordinary and necessary business_expense of petitioner there is only ambiguous evidence that petitioner ever actually did so nevertheless the court will accept petitioner’s testimony which is corroborated by ms lu’s note that the dollar_figure payment to ms lin was for a deductible business_expense and that the accounting was ultimately sorted out by ms lu and ms lin we will therefore allow the claimed dollar_figure deduction legal fees legal fees are ordinarily deductible under sec_162 on schedule c only if the matter with respect to which the fees were incurred originated in the taxpayer’s trade_or_business and the claim is sufficiently connected to that business see 372_us_39 test v commissioner tcmemo_2000_362 affd 49_fedappx_96 9th cir petitioner argues that he is entitled to a schedule c deduction for dollar_figure in retainer fees paid to an attorney melinda j burns attorney burns hired to represent him in seeking to reopen a ruling against him apparently by the california state board_of accountancy although the record contains copies of petitioner’s canceled personal checks one for dollar_figure and the other for dollar_figure to attorney burns on date petitioner no longer possesses a copy of the relevant retainer agreement because he misplaced or accidentally shredded it 6on brief respondent concedes that petitioner is entitled to a dollar_figure deduction for schedule c legal and professional fees due to a rounding error the amount conceded should have been dollar_figure respondent has also conceded dollar_figure for schedule e legal and professional fees petitioner’s vague testimony sheds little light on his precise reasons for hiring attorney burns his failure to produce a copy of the retainer agreement or any other relevant information does not help matters consequently we are unable to conclude that the hiring of attorney burns was related to his schedule c business as opposed to his employment with bart or some personal matter see test v commissioner supra as a result petitioner is not entitled to a schedule c deduction for the dollar_figure that he paid attorney burns in the remainder of petitioner’s claimed schedule c legal fees relate to his purchase of prepaid legal services petitioner has provided bank statements relating to his auditing and accounting business that reflect seven monthly payments to lawamerica inc in for the purchase of prepaid legal services although those bank statements reflect that petitioner used that account to pay for both personal expenses and business_expenses we find credible petitioner’s testimony that the prepaid legal services were purchased for his business we will therefore allow petitioner to deduct legal expenses of dollar_figure after respondent’s dollar_figure concession dollar_figure of petitioner’s claimed dollar_figure in deductions for legal fees associated 7the first of those payments was for dollar_figure and the remaining six were for dollar_figure for a total of dollar_figure with petitioner’s schedule e business remains in dispute of that amount dollar_figure was incurred when he hired an attorney to create a revocable inter_vivos_trust into which he transferred and rilea in his brief referring to sec_1 g income_tax regs petitioner asserts that he did so to avoid probate with respect to the income-producing properties used to fund the trust he argues that this purpose lends support to characterizing the transaction as one for the conservation and maintenance of property held for the production o f income petitioner’s argument is unavailing except for tax_advice which is not at issue here fees paid in connection with the planning of a taxpayer’s personal or family affairs have long been considered nondeductible personal expenditures under sec_262 see 78_tc_801 8the dollar_figure in disputed deductions for schedule e legal and professional fees relates entirely to rilea 9he paid the attorney randall c thompson dollar_figure half of which he allocated to rilea for unknown reasons in the notice_of_deficiency respondent did not disallow the other half dollar_figure allocated to rilea respondent has not raised that issue in these proceedings 10under sec_212 a deduction is allowed for ordinary and necessary expenses paid_or_incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 income_tax regs addresses the deductibility of fees for services of investment counsel custodial fees clerical help office rent and similar expenses paid_or_incurred by a taxpayer in connection with investments held by him 8_tc_130 moreover avoiding probate would not have benefited petitioner in producing income for himself see epp v commissioner supra pincite e ven if the creation of the trust would save some probate expenses such savings would not benefit the petitioner but would benefit her estate or her sisters petitioner has not demonstrated that any portion of the fees paid to create an inter_vivos_trust is deductible under either sec_162 or sec_212 a review of petitioner’s bank records reveals that the remaining disputed schedule e deductions for legal and professional fees relate to membership fees petitioner paid apparently to the rental housing association of northern alameda countydollar_figure we will allow him a deduction of dollar_figure for those expensesdollar_figure 11the bank statements reflect a dollar_figure debit in date and a dollar_figure debit in date by rental housing associat because petitioner was a landlord in oakland california it is reasonable to infer that the rental housing associat was the rental housing association of northern alameda county a nonprofit trade_association representing over big_number rental property owners in the cities of oakland berkeley alameda albany emeryville and piedmont 12although petitioner only requests dollar_figure in deductions that appears to be because of a mathematical error in his general ledger he apparently allocated dollar_figure of the dollar_figure date membership payment to rilea and dollar_figure of that dollar_figure payment to rilea leaving dollar_figure unaccounted for b expenses subject_to strict substantiation under sec_274 automobile expenses petitioner owns five automobiles and claims that he used one car and two pickup trucks in his schedule c and schedule e businesses he claims that he is entitled to deductions using the actual cost method for expenses relating to those vehicles the car is a nissan maxima that petitioner purchased on date for which he also claimed a dollar_figure mileage deduction on schedule a itemized_deductions respondent has not challenged that deduction we note that taxpayers are prohibited from claiming duplicate expenses on the same automobile by deducting an automobile expense using the actual cost method and using the standard mileage rate see tesar v commissioner tcmemo_1997_207 automobile expense may be computed using actual costs such as depreciation or using the standard mileage method thus petitioners cannot deduct depreciation expense and use the standard mileage rate dollar_figure the trucks are a toyota model unknown and a ford ranger respondent has conceded that of the dollar_figure of automobile insurance in dispute petitioner is entitled to a dollar_figure 13to allow taxpayers to claim both would be to allow double dipping see campana v commissioner tcmemo_1990_395 noting that the standard mileage rate includes an allowance for depreciation as well as for maintenance and repairs tires gasoline oil insurance and registration fees deduction for insurance on the toyota truckdollar_figure the remaining dollar_figure schedule e deduction for that vehicle relates to engine work allegedly preformed by petitioner’s friend which petitioner paid for in cash petitioner’s self-serving testimony alone is insufficient to support that deduction petitioner claims that he is entitled to a dollar_figure schedule e deduction for the purchase of the ford ranger his testimony relating to that vehicle was particularly evasive and perplexing he claims to have paid an unnamed individual dollar_figure--in the form of a cashier’s check--for that vehicle apparently at some point in he testified that he was sure he had a copy of that check somewhere in his house but it was never provided he also testified that he never had the truck insured that he intended to use it in his business and that he then sold it for a price that he could not remember he has therefore failed to substantiate any deductions relating to that vehicle petitioner argues that he is entitled to a dollar_figure schedule c deduction for expenses relating to the nissan maxima which he 14petitioner has conceded that he is not entitled to deductions for the insurance premiums_paid in on his two other cars a honda civic dollar_figure and a chevrolet impala dollar_figure after the parties’ concessions the amount of automobile insurance still in dispute relates primarily to the nissan maxima dollar_figure petitioner is not entitled to a deduction for that amount as is discussed later in this section of the opinion the remaining dollar_figure in dispute is from a prior balance on petitioner’s account with his insurance_company because he has introduced no evidence regarding his prior balance petitioner is not entitled to a deduction for paying it off in claims to have used exclusively or almost exclusively in connection with his auditing businessdollar_figure however he has failed to introduce adequate evidence to show which part of the automobile expense if any was personal and which part if any related to his schedule c business the document prepared by petitioner shortly before trial and his numerous receipts and bank statements are not sufficiently probative for that purpose see sec_1_274-5t temporary income_tax regs fed reg date at trial petitioner appears to have argued that because of his accounting and rental businesses all of his travel was business related and he never incurred commuting expenses we are unpersuaded and believe that he used the nissan maxima to commute to his full-time job with bart in fact on his schedule c petitioner stated that he drove the nissan maxima big_number miles for business miles for commuting and miles for other petitioner’s trial testimony also suggests that bart sometimes required him to use the nissan maxima for work and that 15how petitioner came up with dollar_figure is not determinable from the record we are also perplexed by our observations that respondent appears to have allowed petitioner a dollar_figure depreciation deduction on the nissan maxima claimed on form_4562 depreciation and amortization filed with respect to rilea for which was then included on line of schedule e and deducted as part of his dollar_figure rental loss on line of his form_1040 and a dollar_figure schedule a mileage deduction relating to the nissan maxima for big_number miles for as was asserted by petitioner on form 2106-ez unreimbursed employee business_expenses he might have been reimbursed by bart for such use this undercuts his argument that he used that vehicle exclusively for his schedule c businessdollar_figure accordingly for all the reasons stated the court sustains respondent’s adjustment as to this issue meals and entertainment_expenses petitioner has provided copies of a number of receipts some of which are illegible in support of claimed deductions of dollar_figure for what he characterizes as small value meals incurred when meeting and dealing with perspective sic clients and colleagues with matters associated with petitioner’s business he has also produced a self-prepared general ledger detailing monthly charges to his bank account for travel meals entertain along with copies of associated bank records because petitioner has provided neither the name of even a single_person with whom he met nor any corroborating evidence that the claimed expenditures_for business meals had a business_purpose he has not demonstrated entitlement to deductions for 16commuting expenses are generally considered personal and nondeductible 326_us_465 sec_1_162-2 income_tax regs 17petitioner improperly claimed the entire dollar_figure as a deduction without accounting for the 50-percent reduction imposed by sec_274 business mealsdollar_figure see sec_1_274-5t and v temporary income_tax regs fed reg date although he asks us to apply our discretion to allow him some deductions for those expenses as noted earlier the strict substantiation requirements of sec_274 preclude us from doing so see supra p accordingly we sustain respondent’s determination on this issue expenses for business_gifts petitioner claims entitlement to a deduction of dollar_figure for business_gifts under sec_274 no deduction is allowed under sec_162 for any expense for gifts made directly or indirectly to any individual to the extent that such expense exceeds dollar_figure of petitioner’s claimed business_gifts exceed dollar_figure additionally to substantiate expenses relating to gifts a taxpayer must provide adequate_records or corroborating evidence showing among other things the business purposes of the gifts and the business relationships between the taxpayer and the gift recipients sec_274 sec_1_274-5t c temporary 18moreover we agree with respondent that some of the meals for which petitioner claimed deductions appear to have been for a single_person 19petitioner lists only business_gifts in his self- prepared ledger however his final ledger entry under the heading business_gifts is for dollar_figure the dollar_figure actually represents two separate purported business_gifts one for dollar_figure and the other for dollar_figure income_tax regs fed reg date the evidence petitioner presented falls far short of satisfying that standard and petitioner’s trial testimony does not help matters although petitioner characterized many of the claimed business_gifts as charitable_contributions he failed to demonstrate that they were to organizations described in sec_170 for which a charitable_contribution_deduction can be claimed under sec_170 nevertheless we will allow petitioner two schedule a deductions--one for dollar_figure paid to skyline high school on date and one for dollar_figure paid to the san francisco aids foundation on september dollar_figure the rest of petitioner’s claimed business_gifts were to individuals or organizations for which there is no evidence they were qualifying organizations under sec_170 c --some were even personal gifts to his girlfriend and mother additionally petitioner has not demonstrated that any of those claimed business_gifts were ordinary and necessary business_expenses or that they qualify as charitable_contribution 20skyline high school is a public high school in oakland california in accordance with sec_170 we will allow petitioner a schedule a itemized_deduction for the dollar_figure paid to skyline high school the san francisco aids foundation is listed in irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 we will therefore allow petitioner a schedule a itemized_deduction for the dollar_figure paid to that organization see sec_170 deductions he is therefore not entitled to deductions for those expenditures travel_expenses sec_162 permits taxpayers to deduct travel_expenses incurred while away from home in the pursuit of a trade_or_business the phrase away from home as it is used in sec_162 means that the taxpayer must be on a trip requiring sleep or rest see 389_us_299 petitioner’s home for purposes of sec_162 is in oakland californiadollar_figure his schedule c and schedule e businesses are also located there the only specific business trips away from home that petitioner alleges with respect to were to rancho cordova to take training however he has no documentation to support any of those trips consequently he has not substantiated the claimed travel_expenses of dollar_figure and we sustain respondent’s determination on this issue 21a taxpayer’s home for purposes of sec_162 means the vicinity of the taxpayer’s principal place of employment and not where his personal_residence is located if such residence is located in a different place from his principal place of employment 49_tc_557 petitioner lives and has a full-time job in oakland california iv whether petitioner was required to capitalize certain expenditures relating to and rilea the parties’ dollar_figure dispute with respect to rilea concerns petitioner’s deductions for expenses_incurred to install a garage door opener and a vinyl floordollar_figure their dollar_figure dispute with respect to rilea concerns petitioner’s deductions for expenses_incurred to replace a garage door opener replace a formica countertop with a granite countertop and refinish cabinets citing sec_1_162-4 income_tax regs petitioner argues that he was not required to capitalize repair expenses for work done on and rilea respondent counters that the repairs petitioner made must be capitalized because they were in the nature of replacements or improvements that substantially prolonged the useful lives of petitioner’s properties sec_263 generally prohibits deductions for capital expenditures nondeductible capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property sec_263 in contrast deductible expenditures include those made merely to maintain property in operating condition see ill merchs trust co v commissioner 4_bta_103 a repair is an 22on brief respondent concedes that petitioner is entitled to a dollar_figure deduction relating to rilea apparently for expenses_incurred in patching discolored carpeting in the hallway and living room expenditure for the purpose of keeping the property in an ordinarily efficient operating condition the distinction between a nondeductible capital_expenditure and a deductible_repair is summarized in sec_1_162-4 income_tax regs the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept the deductibility of repair expenses also depends upon the context in which the repairs are made courts have held that expenses_incurred as part of a general plan of rehabilitation must be capitalized even if they would have been deductible as ordinary and necessary business_expenses if separately incurred see 400_f2d_686 10th cir 108_tc_265 contrary to petitioner’s belief a number of the disputed deductions relate to expenditures made to improve not maintain his rental properties the installation of new flooring in rilea the installation of the new granite kitchen countertop in rilea and the replacement of two garage door openers that petitioner has acknowledged were broken and unused were improvements or replacements that added to the value of his residential rental properties as such petitioner was required to capitalize themdollar_figure however we will allow petitioner to deduct dollar_figure that he paid to strip and refinish kitchen cabinets as part of regular maintenance of rileadollar_figure v sec_6662 penalty the notice_of_deficiency included the imposition of an accuracy-related_penalty under sec_6662dollar_figure under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant 23we note respondent’s concession that petitioner may be entitled to segregate out the amounts spent on removing the formica countertop and the garage door openers and deduct rather than capitalize those removal costs if any petitioner has not attempted to do so 24in light of this deduction petitioner is not entitled to dollar_figure of depreciation that respondent had allowed with respect to the refinished cabinets respondent had allowed dollar_figure of depreciation with respect to rilea and rilea in light of this adjustment petitioner is entitled to a revised dollar_figure depreciation deduction adjustment 25the explanatory form attached to the notice_of_deficiency apprised petitioner that the sec_6662 penalty was being imposed on the basis of one or more of the elements set forth in sec_6662 in respondent’s pretrial memorandum and on brief respondent argues for the imposition of the penalty on two grounds--that petitioner substantially understated his income_tax and that such understatement was attributable to negligence or disregard of the rules or regulations penalty 116_tc_438 respondent has done so subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to a list of causes contained in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 and sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement_of_income_tax for an individual in any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent it is attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs on brief petitioner argues that he did not substantially understate his income_tax because his claimed deductions were proper at trial he testified that he relied on internal_revenue_service irs publication travel entertainment gift and car expenses and publication residential_rental_property in claiming the disallowed deductions respondent counters that petitioner is a c p a who failed to maintain adequate_records and claimed deductions for business_expenses that were purely personal regarding petitioner’s reliance on the aforementioned irs publications respondent asserts that petitioner has not demonstrated that his treatment of the expenses at issue is consistent with the guidance set forth in those publications in light of our conclusions in earlier portions of this opinion petitioner substantially understated his federal_income_tax liabilitydollar_figure because he is a c p a who knew or should have known that he was claiming many deductions to which he was not entitled petitioner was negligent in underpaying his federal_income_tax his asserted reliance on irs publications does not demonstrate reasonable_cause and good_faith for the underpayment to begin with such publications are not authoritative sources of federal tax law see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir moreover even assuming that reliance on irs publications could shield petitioner from the imposition of the sec_6662 penalty the publications he cites do not support the propositions for which he cites them because petitioner has not demonstrated reasonable_cause and good_faith for the underpayment we sustain respondent’s imposition of the sec_6662 penalty 26respondent asserts correctly that there is a substantial_understatement even after accounting for respondent’s many concessions the same is true after accounting for our decision to allow petitioner to deduct some of his expenditures_for contract labor charitable gifts membership fees repairs and prepaid legal services for his businesses in the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions made by the parties decision will be entered under rule
